Title: John Quincy Adams to William Cranch, 14 December 1784
From: Adams, John Quincy
To: Cranch, William


     
      Auteuil near Paris December 14. 1784
     
     I have been so much taken up these four or five days, in copying both for my Pappa and Mamma, that I have not been able to write at all for myself. I expected that Mr. Tracey and Mr. Jackson would not leave Paris till next Monday, but I dined with them this day, and they seem determined upon setting out the day after to morrow: I shall see them to morrow for the Last time, and have therefore only this evening and morning for writing.
     You can imagine what an addition has been made to my happiness by the arrival of a kind, and tender mother, and of a Sister who fulfills my most sanguine expectations. Yet the desire of returning to America still possesses me. My Country has over me an attractive power which I do not Understand. Indeed I believe that all men have an attachment to their Country, distinct from all other attachments. It is imputed to our fondness for our friends, and relations; yet I am apt to think I should still desire to go home, were all my friends and relations here. I cannot be influenced by my fondness for the Customs and Habits of my Country, for I was so young when I came to Europe, and have been here so long; that I must necessarily have adopted many of their customs.
     But I have another Reason, for desiring to return to my native Country. I have been such a wandering being these seven years, that I have never performed any regular course of Studies, and am deficient on many Subjects. I wish very much to have a degree at Harvard, and shall probably not be able to obtain it, unless I spend at least one year there. I therefore have serious thoughts of going in the Spring so as to arrive in May or June; stay a twelve-month at Mr. Shaw’s; (who I hope would be as kind to me, as he has been to you and is to my Brothers) and then enter college for the last year, so as to come out with you. I imagine that with steady application I might in one year, acquire sufficient proficiency, in all the Sciences necessary, for entering the last year. . . however I know not whether I shall do any of these things, for it is still very uncertain whether I shall return next Spring or not.
     I have been this day to see one of the greatest curiosities that Paris contains. The abbé L’Epée, Who for many years has made his sole employment, to alleviate, the unhappy fate of that unfortunate class of human beings the Deaf and Dumb. He teaches all, indiscriminately, and whoever desires to be instructed in his method, has only to present himself, and not pretend to offer any recompense because that would give offence. Oh! how consoling it must be to these Europeans, that they are able to say that there still are such Characters who devote all their time, to assist the unfortunate! The name of such a man deserves to be transmitted to Posterity, more than all the Kings in Europe. His success has been astonishing, he teaches the deaf and dumb, not only to converse with each other by signs, but to read and write, and comprehend the most abstracted metaphysical Ideas. He has published a book, which contains his complete System. I would send it you, but it is in French, which you do not understand I suppose sufficiently to read it. When the Emperor was here, he went to see the Abbé, and was so pleased with his School, that when he returned to Vienna, he wrote him a very flattering Letter and sent him a gold box, containing a medal with his Picture.
     Your Mamma in one of her late Letters desired I would get a Violin, for you. Will you accept of that I left at home? My Mamma tells me that Mr. C. Warren had it when she came away; but if he has sailed for Europe, as he intended, he probably left it. I shall never make any use of it, for I have not touched a violin Since I left America: and I fansy I should not be able to get so good a one for you here.
     Believe me to be, my Dear Cousin, your sincere Friend
     
      J.Q. Adams
     
    